DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group 3, claim 12 with newly added claims 13 and 19-31 dependent on claim 12, in the reply filed on 7/28/2021 is acknowledged.  The traversal is on the ground(s) that misinterpreted PCT Rule 13.2.  This is not found persuasive because groups  II, III, and V lack unity of invention because even though the inventions of these groups require the technical feature a sensitive reflective element, a substrate, a sensitive layer comprising microporous hydrophobic sol-gel silica these technical features is not a special technical feature as it does not make a contribution over the prior art over Gryska et al (US 20140309947 A1; hereinafter “Gryska”) in view of Sailor et al (US 20130114082 A1; hereinafter “Sailor”).  Gryska teaches an apparatus comprising a sensitive reflective element (Gryska; para [66, 68]; Fig. 3; Sensor elements 320a, 320b, 320c, 320d; examiner notes the layers of sensor elements 320a-d are at least partially reflective), wherein the sensitive reflective element comprises a substrate (Gryska; para [49, 54]; the first outer layer is provided on an optional substrate) and a sensitive layer (Gryska; para [33]; Fig. 4A-D; detection layers 130a, 130b, 130c, 130d) comprising microporous hydrophobic sol-gel silica (Gryska; para [38, 45, 46]; suitable microporous materials that may be dielectric and/or optically transmissive include microporous silica and organic Polymers of Intrinsic Microporosity (PIMs)…PIMs may be hydrophobic… coating and drying of a sol-gel mixture) having a thickness of greater than 250 nanometers (Gryska; para [79]; the physical thickness of the detection layer may be in a range of from 150 nm to 1200 nm, for example, in a range of from 500 nm to 900 nm), a mean pore size of less than two nanometers (Gryska; para [37]; the mean pore size   Gryska does not teach the sensitive layer having a porosity of less than 25%.  However, Sailor teaches a system that identifies and quantifies analytes in a vapor (Sailor; Abstract) comprising a sensitive layer (Sailor; para [31]; Fig. 1A, 1B; porous optical film 14) having a porosity (Sailor; para [45]; an average porosity of 29%±2%).  In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of having a porosity of less than 25% is a result effective variable that gives the well-known and expected results in detection of the vapor analyte (Sailor; para [41]).  In the absence of a showing of unexpected results, the Office maintains an average porosity of 29%±2% would have been within the skill of the art as optimization of a results effective variable.  Further, Sailor teaches that the reflective-sensitive layer comprising the sensitive layer is composed of silica/SiO2.  Thus, the closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf. Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552 (see MPEP 2144).
The requirement is still deemed proper and is therefore made FINAL.
The examiner notes that if the withdrawn claims are amended to be commensurate in scope with the examined claims that once the pending examined claims are deemed allowable that the withdrawn claims may be considered for a rejoinder.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 10-13, 17, and 19-31 are pending with claims 12, 13, and 19-31 are being examined and claims 10, 11, and 17 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 24, 25-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “a parameter corresponding to a blood alcohol content” in line 8.  What parameter is corresponding to blood alcohol content?  Is ethanol affecting the parameter?  Is the 
Claim 20 recites the limitation “the sensitive layer is devoid of structuring agents” in lines 1-2.  What is considered a structuring agent?  Is it any material that is not sol-gel silica?  Can sol-gel silica be a structuring agent because it provides the sensitive layer with a stable structure.  It is unclear as to what compounds contribute to the structuring agents. 
Claim 21 recites the limitation “wherein the substrate has a refractive index greater than 2.5 for a wavelength of between 250 nanometers and 1500 nanometers” in lines 1-3.  How is the refractive index determined?  What material is the substrate?  Can the substrate be any material with a refractive index greater than 3?  It is unclear as to how the substrate has a refractive index greater than 2.5 when the material is not specified.  
Claim 24 recites the limitation “angle of incidence so as to coincide with the wavelength of an inflection between two constructive and destructive interference peaks of a reflection spectrum” in lines 2-4.  Is the angle of incidence between two constructive and destructive interference peaks?  Or is the wavelength of inflection between two constructive and destructive interference peaks?  What is the constructive and destructive peaks in relation to?  
Claim 25 recites the limitation “angle of incidence so as to coincide with the wavelength of an inflection between two constructive and destructive interference peaks of a reflection spectrum” in lines 2-4.  
Regarding claim 26, the phrase "more particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 27 recites the limitation “the additional sensitive reflective element has reflection rate that varies as a function of moisture content” in lines 3-4.  How does the sensitive reflective element hydrophobic sol-gel silica?  Is the compounds that make up the additional sensitive reflective element different?  Would the hydrophobic sensitive reflective element affect the moisture content?  It is unclear as to how the moisture content can be measured if the sensitive reflective element is hydrophobic.   
Claim 27 recites the limitation “a parameter corresponding to a blood alcohol content while taking into account the moisture content's influence in the atmosphere to be tested” in lines 8-10.  What parameter is corresponding to blood alcohol content?  How does the moisture influence the blood alcohol content?  Is the moisture the parameter that the applicant is referring to?  Applicant does not specify what the parameter is, thus the limitation is unclear. 
Claim 27 recites the limitation “the processing-and-calculation unit”.   There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 
Claim 29 recites the limitation “wherein the substrate has a refractive index greater than three for a wavelength of between 250 nanometers and 1500 nanometers” in lines 1-3.  How is the refractive index determined?  What material is the substrate?  Can the substrate be any material with a refractive index greater than 3?  It is unclear as to how the substrate has a refractive index greater than 3 when the material is not specified.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 19-20, 22, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gryska et al (US 20140309947 A1; hereinafter “Gryska”) in view of David et al (US 20070141580 A1; hereinafter “David”) in view of Hutter (US 20170059469 A1; hereinafter “Hutter”). 
Regarding claim 12, Gryska teaches an apparatus comprising a sensitive reflective element (Gryska; para [66, 68]; Fig. 3; Sensor elements 320a, 320b, 320c, 320d; examiner notes the layers of sensor elements 320a-d are at least partially reflective) for an optical device for detecting and 
Gryska does not teach the sensitive layer having a mean pore size of less than two nanometers.
However, David teaches an analogous art of a microporous analyte detection layer (david; Abstract) comprising a sensitive layer (David; para [38]; Fig. 1; The detection layer 16 can be porous) with a mean pore size of less than two nanometers (David; para [38, 93]; Fig. 1; The detection layer 16 can have any useful mean pore size such as 0.5 to 5 nanometers).  It would have been obvious to one of ordinary skill in the art to have modified the sensitive layer of Gryska to have a mean pore size of less than two nanometers as taught by David, because David teaches the mean pore size can be selected based on the analyte to be detected, since the analyte can fill the pores and alter the physical properties 
Modified Gryska does not teach the sensitive layer having a porosity of less than 25%. 
However, King teaches the analogous art of detection of an analyte capture device (King; Abstract) comprising a sensitive layer (King; para [20-25]; Fig. 1A-1D; an analyte capture device 10) having a porosity of less than 25% (King; para [3, 5, 36]; the porous area has a porosity of at least 10 %).  It would have been obvious to one of ordinary skill in the art to have modified the sensitive layer of modified Gryska to have a porosity of less than 25% as taught by King, because King teaches the porosity of the device results in capturing the analyte, thus the concentration of the target is greater in the device than the concentration within the environment (King; para [3]). 
Note: The instant claims contain a large amount of functional language (ex: "intended...", “configured…”). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 13, modified Gryska teaches the apparatus of claim 12, wherein the sensitive reflective element, has a reflection rate that varies as a function of ethanol content contained in the atmosphere to be tested (Gryska; para [67]; detection layers 130a, 130b, 130c, 130d will adsorb/absorb at least some of the unknown organic compound resulting in a change of refractive index and/or thickness of the sensor elements resulting in corresponding changes in the reflectance).
Regarding claim 19, modified Gryska teaches the apparatus of claim 12, wherein a reflection rate of the sensitive reflective element varies as a function of the ethanol content contained in the atmosphere to be tested (Gryska; para [67]; detection layers 130a, 130b, 130c, 130d will adsorb/absorb at least some of the unknown organic compound resulting in a change of refractive index and/or thickness of the sensor elements resulting in corresponding changes in the reflectance) and said apparatus further comprises a monochromatic or quasi-monochromatic light source arranged to illuminate the sensitive layer under an incident angle (Gryska; para [71]; Fig. 3; light sources 380a, 380b, 380c, 380d, e.g., tungsten filament bulbs, xenon lamps, light emitting diodes (LEDS), and/or at least one laser; examiner notes the angle of incidence is the angle at which the light contacts the reflective layer as seen in Fig. 3), a light detector for measuring the intensity reflected by the reflective element under an angle of detection (Gryska; para [71]; Fig. 3; photodetectors 330a, 330b, 330c, 330d, e.g., spectrophotometers and/or photodiodes; examiner notes the angle of detection is the angle at which the light reflects off the reflective layer as seen in Fig. 3), wherein a processing and calculation unit configured to deduce, from the intensity reflected by the reflective element (Gryska; para [74]; The 
Regarding claim 20, modified Gryska teaches the apparatus of claim 12, wherein the sensitive layer is devoid of structuring agents (Gryska; para [38, 45, 46]; suitable microporous materials that may be dielectric and/or optically transmissive include microporous silica and organic Polymers of Intrinsic Microporosity (PIMs)…PIMs may be hydrophobic… coating and drying of a sol-gel mixture).  Examiner notes that Gryska does additional agents added to the sensitive layer. 
Regarding claim 22, modified Gryska teaches the apparatus of claim 12, wherein the substrate is made of a semiconductor (Gryska; para [49]; the first outer layer may be disposed on a base… the dielectric base is an analyte-permeable material, e.g., silicone rubber).  Examiner notes that silicone has semiconductor properties, thus the limitation is met. 
Regarding claim 27, modified Gryska teaches the apparatus of claim 23, further comprising an additional sensitive reflective element (Gryska; para [66, 68]; Fig. 3; Sensor elements 320a, 320b, 320c, 320d; examiner notes the layers of sensor elements 320a-d are at least partially reflective) and an additional light detector (Gryska; para [71]; Fig. 3; photodetectors 330a, 330b, 330c, 330d), wherein the additional sensitive reflective element has reflection rate that varies as a function of moisture content (Gryska; para [73, 87]; spectral changes are determined relative to a baseline reflection spectrum observed under identical conditions, e.g., temperature and humidity; examiner notes that water vapor effects the sensor response and in order to eliminate the issue the sensor may be heated, thus the sensitive reflective element’s reflection rate is a function of moisture) contained in the atmosphere to be tested (Gryska; para [87]; environmental atmospheric samples), wherein the additional light detector 
Regarding claim 28, modified Gryska teaches the apparatus of claim 12, wherein the substrate is made of silicon (Gryska; para [49]; the first outer layer may be disposed on a base… the dielectric base is an analyte-permeable material, e.g., silicone rubber). 
Regarding claim 30, modified Gryska teaches the apparatus of claim 12, wherein the sensitive layer is free of CTAB, DTAB, and F127 (Gryska; para [38, 45, 46]; suitable microporous materials that may be dielectric and/or optically transmissive include microporous silica and organic Polymers of Intrinsic Microporosity (PIMs)…PIMs may be hydrophobic… coating and drying of a sol-gel mixture).  Examiner notes, that Gryska does not teach CTAB, DTAB, or F127 present in the sensitive layer. 
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gryska in view of Sailor in view of Hashimoto (US 20120238840 A1; hereinafter “Hashimoto”).  
Regarding claim 23, modified Gryska teaches the apparatus of claim 12, wherein said apparatus further comprises a light source (Gryska; para [71]; Fig. 3; light sources 380a, 380b, 380c, 380d) and a light detector (Gryska; para [71]; Fig. 3; photodetectors 330a, 330b, 330c, 330d), wherein said light source is a monochromatic or quasi-monochromatic light source arranged to illuminate the sensitive layer (Gryska; para [71, 77]; Fig. 3; light sources 380a, 380b, 380c, 380d, e.g., tungsten filament bulbs, xenon lamps, light emitting diodes (LEDS), and/or at least one laser). 
Modified Gryska does not teach an incident angle of between thirty degrees and seventy-five degrees, and wherein said light detector is configured to measure light intensity reflected by the reflective element under an angle of detection of between thirty degrees and seventy-five degrees.
However, Hashimoto teaches an analogous art of a substance component detection device (Hashimoto; Abstract) further comprising a light source (Hashimoto; para [52, 55-57, 64, 66, 71]; Fig. 1; light source section 23) and a light detector (Hashimoto; para [52, 57, 81]; Fig. 1; a light-receiving section 24) wherein said light source is arranged to illuminate under an incident angle of between thirty degrees and seventy-five degrees (Hashimoto; para [23, 107]; the incidence angle of light is 90 degrees), and wherein said light detector is configured to measure light intensity reflected by the reflective element under an angle of detection of between thirty degrees and seventy-five degrees (Hashimoto; para [23, 107]; the incidence angle of light is 90 degrees; examiner notes that the angle of incidence equals the angle of reflection/detection, thus Hashimoto teaches the limitation).  In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of an incident angle of between thirty degrees and seventy-five degrees is a result effective variable that gives the well-known and expected results of minimizing the loss of light such that the intensity of the electric field is intensified (Hashimoto; para [23]).   In the absence of a showing of unexpected results, the Office 
Regarding claim 24, modified Gryska teaches the apparatus of claim 23, wherein the light source is monochromatic (Gryska; para [71]; Fig. 3; light sources 380a, 380b, 380c, 380d, e.g., tungsten filament bulbs, xenon lamps, light emitting diodes (LEDS), and/or at least one laser; examiner notes that LEDs emit only one color of light because a single wavelength is emitted) and emits light having a wavelength that is chosen with the angle of incidence so as to coincide with the position in terms of wavelength of an inflection between two constructive and destructive interference peaks of a reflection spectrum of the reflective element (Gryska; para [68]; Fig. 3; each second outer layer reflects some incident light (e.g., at least 20, 30, 40, or 50 percent) and transmits (e.g., at least 20, 30, 40, or 50 percent) some incident light over a wavelength range of from 300 nanometers (nm) to 2500 nm, typically over a wavelength range of from 300 nm to 1100 nm).  Examiner notes that the reflective layer taught by Gryska reflects the wavelengths are specific ranges as shown in Fig. 3, thus the angle of incidence coincides with the wavelength of an inflection between two constructive and destructive interference peaks of a reflection spectrum.  
Regarding claim 25, modified Gryska teaches the apparatus of claim 23, wherein the light source is a monochromatic light source that emits light (Gryska; para [71]; Fig. 3; light sources 380a, 380b, 380c, 380d, e.g., tungsten filament bulbs, xenon lamps, light emitting diodes (LEDS), and/or at least one laser; examiner notes that LEDs emit only one color of light because a single wavelength is emitted) having a wavelength that is with the angle of incidence so as to coincide with the wavelength of an inflection between two constructive and destructive interference peaks of a reflection spectrum of the reflective element (Gryska; para [68]; Fig. 3; each second outer layer reflects some incident light (e.g., at least 20, 30, 40, or 50 percent) and transmits (e.g., at least 20, 30, 40, or 50 percent) some incident light over a wavelength range of from 300 nanometers (nm) to 2500 nm, typically over a .  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gryska in view of Sailor in view of Uchida et al (US 20040242978 A1; hereinafter “Uchida”). 
Regarding claim 31, modified Gryska teaches the apparatus of claim 12, with the atmosphere to be tested.  
Modified Gryska does not teach the atmosphere to be tested comprises breath exhaled by an individual, wherein said breath is charged with ethanol.
However, Uchida teaches an analogous art of a biological attribute measuring device (Uchida; Abstract) wherein the atmosphere to be tested comprises breath exhaled by an individual, wherein said breath is charged with ethanol (Uchida; para [12]; Fig. 1; this method allows real-time and noninvasive measurement of a concentration of a specific component such as glucose, ethanol).  It would have been obvious to one of ordinary skill in the art to have modified the atmosphere of the apparatus of modified Gryska to be exhaled breath charged with ethanol as taught by Uchida, because Uchida teaches the measuring device proves a reliable and safe manner of detection (Uchida; para [104]). 
Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gryska in view of Sailor in view of Precision Mico-Optics (“Silicon” https://web.archive.org/web/20161110233312/https://www.pmoptics.com/silicon.html retrieved using wayback machine and published online on 11/10/2016; hereinafter “Precision”). 
Regarding claim 21, modified Gryska teaches the apparatus of claim 12, wherein the substrate has a refractive index for a wavelength of between 250 nanometers and 1500 nanometers (Gryska; para [72]; the incident light includes one or more wavelengths in a range of from 300 nm to 2500 nm).
Modified Gryska does not teach the substrate having a refractive index greater than 2.5.
However, Precision teaches silicone with a refractive index between 3.41-3.49 for wavelengths between 1-9 µm (1000-9000 nm).  It would have been obvious to one of ordinary skill in the art that the refractive index of the substrate taught by modified Gryska would have a refractive index greater than 2.5 as taught by Precision, because Gryska teaches that the wavelength is between 300-2500 nm.  Thus, the range taught by Gryska is in the range taught by Precision would result in a refractive index greater than 2.5.  The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf. Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552 (see MPEP 2144).  
Regarding claim 29, modified Gryska teaches the apparatus of claim 12, wherein the substrate has a refractive index for a wavelength of between 250 nanometers and 1500 nanometers (Gryska; para [72]; the incident light includes one or more wavelengths in a range of from 300 nm to 2500 nm).
Modified Gryska does not teach a refractive index greater than three.
However, Precision teaches silicone with a refractive index between 3.41-3.49 for wavelengths between 1-9 µm (1000-9000 nm).  It would have been obvious to one of ordinary skill in the art that the refractive index of the substrate taught by modified Gryska would have a refractive index greater than 3 as taught by Precision, because Gryska teaches that the wavelength is between 300-2500 nm.  Thus, the range taught by Gryska is in the range taught by Precision would result in a refractive index greater than 3.  The closer the physical and/or chemical similarities between the claimed species or subgenus and any .  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gryska in view of Sailor in view of Malitson (“Optical constants of SiO2 (Silicon dioxide, silica, quartz)” https://web.archive.org/web/20161119044415/http://refractiveindex.info/?shelf=main&book=SiO2&page=Malitson retrieved using wayback machine and published online on 11/19/2016; hereinafter “Malitson”).
Regarding claim 26, modified Gryska teaches the apparatus of claim 12, wherein the sensitive layer has a refractive index for a wavelength between five hundred nanometers and a thousand nanometers (Gryska; para [72]; the incident light includes one or more wavelengths in a range of from 300 nm to 2500 nm).
Modified Gryska does not teach a refractive index between 1.2 and 1.6, more particularly between 1.3 and 1.4.
However, Malitson teaches silicone with a refractive index between 1.375-1.55 for wavelengths between 1-3 µm (1000-3000 nm).  It would have been obvious to one of ordinary skill in the art that the refractive index of the substrate taught by modified Gryska would have a refractive index between 1.2 and 1.6, more particularly between 1.3 and 1.4 as taught by Malitson, because Gryska teaches that the wavelength is between 300-2500 nm.  Thus, the range taught by Gryska is in the range taught by Malitson would result in a refractive index between 1.2 and 1.6, more particularly between 1.3 and 1.4.  The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 696, 16 

Other References Cited
Wikipedia (“Blood alcohol content” https://web.archive.org/web/20161231155535/https://en.wikipedia.org/wiki/Blood_alcohol_content retrieved using wayback machine and published online on 12/31/2016; hereinafter “Wikipedia”).  Wikipedia teaches that BAC is related to ethanol concentration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798